    Case: 4:20-cv-00764-AGF Doc. #: 15 Filed: 11/17/20 Page: 1 of 9 PageID #: 166



                           UNITED STATES DISTRICT COURT
                           EASTERN DISTRICT OF MISSOURI
                                 EASTERN DIVISION


DARRELL DANCY,                                )
                                              )
              Plaintiff,                      )
                                              )
        vs.                                   )          Case No. 4:20-cv-00764
                                              )
WIRELESS VISION, LLC,                         )
                                              )
              Defendant.                      )

                            MEMORANDUM AND ORDER

        This matter is before the Court on Defendant’s motion to dismiss Plaintiff’s

complaint for failure to state a claim, pursuant to Federal Rule of Civil Procedure

12(b)(6). ECF No. 8. For the reasons set forth below, the motion will be denied.

                                     BACKGROUND

        Plaintiff Darrell Dancy, who is African American, originally filed this lawsuit in

state court alleging that Defendant Wireless Vision unlawfully discriminated against him

because of his race in violation of Title VII of the Civil Rights Act of 1964, 42 U.S.C.

§§2000e, et seq. ECF No. 1-1 at 2. Defendant removed the action to this Court, invoking

both federal question and diversity jurisdiction, 1 and filed the present motion to dismiss

the complaint for failure to exhaust administrative remedies. More specifically,


1
        This Court has federal question jurisdiction under 28 U.S.C. § 1331 insofar as
Plaintiff’s complaint arises under Title VII. Though unnecessary, Defendant also submits
that the Court has diversity jurisdiction pursuant to 28 U.S.C. § 1332 because Plaintiff is
a citizen of the state of Illinois and Defendant is a Michigan limited liability company
with no members or owners in Missouri, and the damages sought, although not specified
by Plaintiff, would exceed $75,000.
 Case: 4:20-cv-00764-AGF Doc. #: 15 Filed: 11/17/20 Page: 2 of 9 PageID #: 167



Defendant contends that Plaintiff failed to file a charge of discrimination with the EEOC

within 300 days of his termination as required by Title VII. The record reflects the

following chronology.

       Plaintiff was employed as a retail store manager for Defendant from March 2014

until his termination on February 19, 2016. ECF No. 1-1 at pp. 8, 16. Exactly 273 days

after his termination, on November 15, 2016, Plaintiff filed with the EEOC an initial

intake questionnaire on which he checked boxes claiming discrimination on the basis of

race, retaliation, and pregnancy. In the narrative sections, Plaintiff stated that his

termination was “put into motion” after he opted out of a trip to New York due to the

upcoming birth of his child - an event for which he had previously obtained approval for

leave under the Family Medical Leave Act. Plaintiff further asserted in this questionnaire

that Defendant’s reason for terminating him (later clarified in the charge) was “beyond

[his] control” and that “others who were involved” or “who had the exact same scenario

occur [at] their locations” were not terminated. Above his signature, Plaintiff checked

the box indicating that he wished to file a charge of discrimination and authorized the

EEOC to investigate.

       On December 10, 2018, long past the 300-day deadline, Plaintiff, through counsel,

filed with the EEOC a formal charge of discrimination asserting claims of race

discrimination and retaliation. ECF 1-1 at 12. In the narrative, Plaintiff clarified that

Defendant’s stated reason for termination was that Plaintiff had failed to address

fraudulent “credit class R” transactions that had occurred at his store, though Plaintiff did

address the problem. Plaintiff further stated that Defendant falsely characterized a phone


                                             –2–
    Case: 4:20-cv-00764-AGF Doc. #: 15 Filed: 11/17/20 Page: 3 of 9 PageID #: 168



call as a formal coaching conversation and did not follow its own progressive discipline

policy before terminating him. Plaintiff asserted that his supervisors had “significant,

unreasonable, and irrational hostility towards [his] request for family medical leave . . .

motivated by the fact [that his] wife is white.” ECF 1-1 at 13. Plaintiff stated that

similarly situated employees who were not African American were treated more

favorably and were not disciplined as a result of fraudulent credit class R transactions.

        On July 17, 2019, the EEOC issued a right-to-sue notice. ECF No. 1-1 at 14. On

October 15, 2019, Plaintiff filed a petition in state court asserting two counts of

discrimination, under Title VII and 42 U.S.C. § 1981, respectively, and one count under

Mo. Rev. Stat. § 290.140 (governing an employer’s obligation to provide a service letter

after termination). 2 ECF No. 5. In the petition, Plaintiff pleads that his supervisors were

willing to overlook the problematic transactions in his store because Plaintiff’s race was

valuable to their business objectives in New York. But then when Plaintiff opted out of

that trip for family reasons, Plaintiff was forced to write a letter of apology to his co-

workers and was then terminated.

        In support of its motion to dismiss, Defendant contends that Plaintiff’s claim is

time-barred because he failed to file his EEOC charge within 300 days of his termination.

In response (ECF No. 11), Plaintiff asserts that his intake questionnaire, filed within the



2
       Defendant notes that Plaintiff has filed two other lawsuits relating to his
termination. ECF No. 9 at p. 2, FN 1. One previously pending in this Court was
dismissed without prejudice for failure to prosecute. Dancy v. Wireless Vision LLC, Case
No. 4:17cv2126-RLW. Another previously pending in the Circuit Court of St. Louis
County was voluntarily dismissed during discovery. Dancy v. Wireless Vision LLC, et
al., Case No. 18SL-CC03132.

                                             –3–
 Case: 4:20-cv-00764-AGF Doc. #: 15 Filed: 11/17/20 Page: 4 of 9 PageID #: 169



300-day period, was sufficient to place Defendant on notice of his intent to pursue a

claim; as such, he exhausted administrative remedies and his claim is timely. In reply

(ECF No. 12), Defendant maintains that the questionnaire does not contain sufficient

particulars to constitute a charge and, moreover, the facts alleged in the questionnaire

versus the complaint are too different to permit the former to preserve the latter.

                                       DISCUSSION

       Rule 12(b)(6) Standards

       To survive a motion to dismiss for failure to state a claim, a plaintiff’s allegations

must contain “sufficient factual matter, accepted as true, to ‘state a claim to relief that is

plausible on its face.’” Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009) (quoting Bell Atl.

Corp. v. Twombly, 550 U.S. 544, 570 (2007)). The reviewing court accepts the plaintiff’s

factual allegations as true and draws all reasonable inferences in favor of the nonmoving

party. Torti v. Hoag, 868 F.3d 666, 671 (8th Cir. 2017). But “[c]ourts are not bound to

accept as true a legal conclusion couched as a factual allegation, and factual allegations

must be enough to raise a right to relief above the speculative level.” Id.

       When considering a motion to dismiss under Rule 12(b)(6), a court may consider

material attached to the complaint and materials that are public records, do not contradict

the complaint, or are necessarily embraced by the pleadings. Porous Media Corp. v. Pall

Corp., 186 F.3d 1077, 1079 (8th Cir. 1999).

       Analysis

       Title VII requires that, before a plaintiff can bring a suit in court claiming

unlawful discrimination or retaliation, he must file a timely charge with the EEOC or the


                                             –4–
 Case: 4:20-cv-00764-AGF Doc. #: 15 Filed: 11/17/20 Page: 5 of 9 PageID #: 170



appropriate state or local agency. 42 U.S.C. § 2000e–5(e)(1); Nat’l R.R. Passenger Corp.

v. Morgan, 536 U.S. 101, 109-10 (2002). In Missouri, this obligation must be discharged

within 300 days of the adverse employment action. Brooks v. Midwest Heart Group, 655

F.3d 796, 800 (8th Cir. 2011).

          In support of his position that his intake questionnaire was sufficient to constitute

a timely charge, Plaintiff relies on Fed. Exp. Corp. v. Holowecki, 552 U.S. 389 (2008),

instructing that a questionnaire can constitute a charge where it contains the information

required by applicable regulation and can be reasonably construed as a request for agency

action. Defendant counters that Holowecki, an age discrimination case, involved

different regulations and a distinguishable record, including a six-page affidavit attached

to the questionnaire. Defendant further argues that Plaintiff’s questionnaire fails to

articulate facts suggesting discrimination and cannot be construed as a request for agency

action.

          The applicable regulation setting forth the requirements of a charge states in

pertinent part as follows:

          (a) Each charge should contain the following:
             (1) The full name, address and telephone number of the person making
             the charge except as provided in § 1601.7;
             (2) The full name and address of the person against whom the charge is
             made, if known (hereinafter referred to as the respondent);
             (3) A clear and concise statement of the facts, including pertinent dates,
             constituting the alleged unlawful employment practices: See
             § 1601.15(b);
             (4) If known, the approximate number of employees of the respondent
             employer or the approximate number of members of the respondent
             labor organization, as the case may be; and


                                               –5–
    Case: 4:20-cv-00764-AGF Doc. #: 15 Filed: 11/17/20 Page: 6 of 9 PageID #: 171



           (5) A statement disclosing whether proceedings involving the alleged
           unlawful employment practice have been commenced before a State or
           local agency charged with the enforcement of fair employment practice
           laws and, if so, the date of such commencement and the name of the
           agency.
        (b) Notwithstanding the provisions of paragraph (a) of this section, a charge
        is sufficient when the Commission receives from the person making the
        charge a written statement sufficiently precise to identify the parties, and to
        describe generally the action or practices complained of. A charge may be
        amended to cure technical defects or omissions, including failure to verify
        the charge, or to clarify and amplify allegations made therein. Such
        amendments and amendments alleging additional acts which constitute
        unlawful employment practices related to or growing out of the subject
        matter of the original charge will relate back to the date the charge was
        first received. A charge that has been so amended shall not be required to
        be redeferred.

29 C.F.R. § 1601.12.

        The Court finds that Plaintiff’s questionnaire satisfies these requirements

and, in accordance with paragraph (b), the additional particulars set forth in

Plaintiff’s formal charge relate back to the timely questionnaire. Contrary to

Defendant’s argument, the Court finds the substance of the questionnaire

sufficient insofar as Plaintiff checked the box for race discrimination and asserted

that similarly situated non-African American employees who had “the exact same

scenario occur with their locations” (referring to the problem transactions that

were Defendant’s stated reason for terminating Plaintiff) were not terminated. 3

Plaintiff’s subsequent charge further clarified and amplified the allegations, as

permitted by paragraph (b) above.



3
        Defendant also checked the box for retaliation stemming from his withdrawal
from a business trip due to family leave. Plaintiff does not appear to pursue a claim of
retaliation in his complaint.

                                             –6–
 Case: 4:20-cv-00764-AGF Doc. #: 15 Filed: 11/17/20 Page: 7 of 9 PageID #: 172



       The Court also finds that Plaintiff’s timely questionnaire can be construed

as a request for agency action, as required by Holowecki. After Holowecki was

decided, the EEOC questionnaire was modified to include check boxes above the

signature line specifying the nature of agency action requested. Plaintiff checked

Box 2 of the questionnaire authorizing the EEOC to investigate the discrimination

described therein. ECF No. 1-1 at p. 11. Other courts have recognized that this

satisfies the requirement. See e.g., Hildebrand v. Allegheny County, 757 F.3d 99,

113 (3d Cir. 2014) (“Under the revised form, an employee who completes the

Intake Questionnaire and checks Box 2 unquestionably files a charge of

discrimination.”); Patillo v. Sysco Foods of Arkansas, LLC, No. 4:16CV00722

JLH, 2018 WL 2465770, at *5 (E.D. Ark. June 1, 2018) (citing Hildebrand).

       Lastly, Defendant argues that the allegations in Plaintiff’s questionnaire are too

different from those later pleaded in his complaint, such that the charge was insufficient

to constitute notice of the actual claim. Defendant’s argument relies entirely on the

content of the questionnaire without regard to the supplemental facts in the subsequent

charge, which Defendant disregards as untimely. This premise is flawed, as paragraph

(b) of the regulation makes clear. Viewing the questionnaire and charge together, the

Court does not find them defective as a basis for the complaint. Courts “do not require

that subsequently-filed lawsuits mirror the administrative charges.” Duncan v. Delta

Consol. Indus. Inc., 371 F.3d 1020, 1025 (8th Cir. 2004) (abrogated on other grounds by

Torgerson v. City of Rochester, 643 F.3d 1031 (8th Cir. 2011); Favaloro v. BJC

Healthcare, 4:14-CV-284 CAS, 2015 WL 6531867, at *3 (E.D. Mo. Oct. 28, 2015). The


                                           –7–
    Case: 4:20-cv-00764-AGF Doc. #: 15 Filed: 11/17/20 Page: 8 of 9 PageID #: 173



sweep of any subsequent judicial complaint may be as broad as the scope of the EEOC

investigation that could reasonably be expected to grow out of the charge. Id. (citing

Cobb v Stringer, 850 F.2d 356, 359 (8th Cir. 1988). See also, Anderson v. Block, 807

F.2d 145, 148 (8th Cir. 1986) (same), and Mayes v. Reuter, 4:17 CV 2905 CDP, 2018

WL 2267905, at *6 (E.D. Mo. May 17, 2018) (citing Anderson for the proposition that

“claims should be interpreted liberally, such that administrative remedies are deemed

exhausted as to all incidents of discrimination that are ‘like or reasonably related to the

allegations’ of the charge”).

.       Further, while not the model of clarity, the questionnaire alone may fairly be read

to allege that Plaintiff was terminated from his employment after advising that he could

not go on a trip to New York due to his wife’s pregnancy, for which he had been given

FLMA leave; that this termination was racially motivated; and that others who engaged

in similar conduct (presumably referencing the grounds Defendant provided for

Plaintiff’s termination) were not terminated. His later EEOC charge and complaint allege

little more than this, except that the EEOC charge further explains that part of the racial

animus was due to the fact that Plaintiff is black and his wife is white, and specifies the

alleged reason for his termination (for which the company would have had notice), which

Plaintiff alleges was false. That the complaint states a slightly different motivation,

namely, that the termination was motivated by the fact that the company would be unable

to use Plaintiff’s race as an example during the trip, does not prevent relation-

back. Plaintiff is, at bottom, still alleging that his termination was racially motivated,

based on his refusal to go on the trip to New York; that the reason given for his


                                            –8–
 Case: 4:20-cv-00764-AGF Doc. #: 15 Filed: 11/17/20 Page: 9 of 9 PageID #: 174



termination was untrue; and others who engaged in conduct similar to that offered as the

reason for his termination were treated more favorably.

       The Court concludes that Plaintiff’s timely questionnaire was sufficient to

constitute a charge, which was subsequently amended as permitted by 29 C.F.R.

1601.12(b), and that the allegations in the complaint are reasonably related thereto. Thus,

Plaintiff exhausted his administrative remedies, and his complaint therefore survives the

present motion to dismiss.

                                    CONCLUSION

       Accordingly,

       IT IS HEREBY ORDERED that Defendant’s motion to dismiss is DENIED.

ECF No. 8.



                                           ____________________________________
                                           AUDREY G. FLEISSIG
                                           UNITED STATES DISTRICT JUDGE
Dated this 17th day of November 2020.




                                           –9–
